DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated May 5, 2022 was submitted on July 24, 2022.  Claims 1, 11, 17 and 20 were amended.  Claims 8 was canceled.  Claims 1-7 and 9-20 are currently pending.
The amendments to the claims have overcome the objection to the drawings (¶ 2 of the Office Action), the rejections under 35 U.S.C. §112(b) of claims 2, 4-7, 10 and 17-20 (¶¶ 5-10 of the Office Action) and the prior art rejections of claims 1-7 and 9-20 (¶¶ 13-17 and 22-45 of the Office Action).  These objections and rejections have therefore been withdrawn.  However, upon further consideration, new ground of rejection of claims 1-7, 9-13 and 15-20 have been made as detailed below.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: in line 8 of claim 1, “the at least one opening is filled up the sputtering layer” should be changed to “the at least one opening is filled up with the sputtering layer”; in lines 2-5 of claim 11, “the light-transmitting element is a light transmitting plastic member by injection-molding with an injection molding mold” should be changed to “injection molding a light-transmitting plastic member to form the light transmitting element”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 11 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Sanahuja Clot et al. (U.S. Patent Application Publication No. 2019/0031118 A1, cited in previous Office Action) in view of Sugiura et al. (U.S. Patent Application Publication No. 2017/0113628 A1).
Regarding claim 1, Sanahuja Clot discloses a method for manufacturing an automotive ornament (Abstract of Sanahuja Clot, emblem for vehicle; [0024] of Sanahuja Clot, method of making emblem disclosed), the method comprising: forming a light-transmitting element (FIG. 3 of Sanahuja Clot, frontal transparent cover); forming at least one opening running through at least part of the light-transmitting element (FIG. 3 of Sanahuja Clot, frontal transparent cover #22 includes depressions or openings formed therein); and forming a sputtering layer by performing a sputtering process using a sputtering device, wherein the sputtering layer is located in the at least one opening to form an ornament unit (FIG. 3, [0024] of Sanahuja Clot, sputtered decoration layer #20 formed in openings of frontal transparent cover #22).
Sanahuja Clot does not specifically disclose filling up at least one of the openings with the sputtering layer.  Sugiura, however, discloses a method of making a vehicle exterior decorating member capable of providing a gradation effect to an observer having enhanced design characteristics (Abstract of Sugiura).  The decorating member comprises a translucent base member #2 having an uneven back surface coated with a light non-transmissive layer #3 (FIG. 3, [0029] of Sugiura).  The light non-transmissive layer #3 may be a metal layer having a thickness of 0.001 to 0.5 mm ([0030] of Sugiura).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the automotive ornament in the method of Sanahuja Clot with an uneven back surface coated with a metal layer as taught by Sugiura.  One of skill in the art would have been motivated to do so in order to provide the ornament with a gradation effect to an observer having enhanced design characteristics as taught by Sugiura (Abstract of Sugiura).  Regarding the recitation in claim 1 that the opening is filled up with the sputtered layer, the metal layer #3 in Sugiura is formed on an uneven surface of the base layer comprising indentations or openings having a depth of 0.3-1.5 mm (FIGS. 3-4, [0052] of Sugiura).  Sugiura therefore discloses a metal layers which having a thickness up to 0.5 mm ([0030] of Sugiura) which would completely fill the indentations on the uneven surface of the base layer (e.g., opening depth of 0.3-0.49 mm and metal thickness of 0.5 mm) which would render filling up the openings obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 9, Sanahuja Clot discloses that the step of forming the at least one opening is before or after the step of forming the sputtering layer ([0004] of Sanahuja Clot, decoration layer applied to substrate #18; sputtering would necessarily occur either before or after forming the frontal transparent cover #22 includes depressions or openings formed therein).
Regarding claim 11, Sanahuja Clot discloses: injection-molding a light-transmitting plastic member by using an injection molding mold (FIG. 3, [0024] of Sanahuja Clot, intermediate substrate #18 may be injected); sputtering the sputtering layer on the light-transmitting plastic member by using the sputtering device (FIG. 3, [0004], [0024] of Sanahuja Clot, decoration layer #20 deposited on substrate #18 by sputtering); disposing the light-transmitting element at least partially run through by the at least one opening at the light-transmitting plastic member, the light-transmitting element and the sputtering layer being located on one side of the light-transmitting plastic member (FIG. 3 of Sanahuja Clot, frontal transparent cover #22 having recesses or openings disposed on same side of substrate as sputtered layer); and disposing a light-emitting member on the other side of the light-transmitting plastic member opposite to the light-transmitting element and the sputtering layer, light emitted by the light-emitting member being transmitted through the sputtering layer to display the sputtering layer (FIG. 3 of Sanahuja Clot, light source #11 disposed on opposite side of substrate #18 from sputtered layer #20 and frontal transparent cover #22; FIG. 2, [0030] of Sanahuja Clot, sputtered decoration layer #20 translucent so that light can cross decoration layer #20).
Regarding claim 15, Sanahuja Clot discloses that the sputtering layer is a linear strip (FIG. 1 of Sanahuja Clot, emblem #10 includes linear strips of decorative material), and the light-transmitting element is disposed around the sputtering layer (FIGS. 2-3, [0048] of Sanahuja Clot, transparent cover #22 disposed around sputtered decoration layer #20).
Claims 1, 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Chinese Patent Publication No. CN 110435178 A, machine language translation provided in previous Office Action and cited below) in view of Wu (U.S. Patent Application Publication No. 2012/0182722 A1, cited in previous Office Action) and Sugiura.
Regarding claim 1, Yu discloses a method for manufacturing an automotive ornament (Abstract of Yu, method of making ornament for automobile), the method comprising: providing a light-transmitting element ([0011] of Yu, provide adhesive film substrate including a transparent protective layer and a main body layer); forming at least one opening running through at least part of the light-transmitting element (FIGS. 3-5, [0012] of Yu, engraving the body layer to form opening #4).
Yu does not disclose forming a sputtering layer by performing a sputtering process using a sputtering device, wherein the sputtering layer is located in the at least one opening to form an ornament unit.  Wu, however, discloses an illuminated vehicle emblem comprising a transparent layer #110, a color layer #140 and a sputtered diffusion layer #120, wherein the sputtered diffusion layer is formed in indentations formed in a pattern in the color layer (FIG. 3A, [0043] of Wu).  According to Wu, due to the diffusion layer formed in the indentations in the color layer, the light emitted by the emblem is affected in color and intensity ([0043] of Wu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to sputter a diffusion layer in the opening formed in the automobile ornament of Yu.  One of skill in the art would have been motivated to do so in order to affect the light emitted by the emblem in color and intensity (i.e., for decorative effect) as taught by Wu ([0043] of Wu).
Yu also does not specifically disclose filling up at least one of the openings with the sputtering layer.  Sugiura, however, discloses a method of making a vehicle exterior decorating member capable of providing a gradation effect to an observer having enhanced design characteristics (Abstract of Sugiura).  The decorating member comprises a translucent base member #2 having an uneven back surface coated with a light non-transmissive layer #3 (FIG. 3, [0029] of Sugiura).  The light non-transmissive layer #3 may be a metal layer having a thickness of 0.001 to 0.5 mm ([0030] of Sugiura).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the automotive ornament in the modified method with an uneven back surface coated with a metal layer as taught by Sugiura.  One of skill in the art would have been motivated to do so in order to provide the ornament with a gradation effect to an observer having enhanced design characteristics as taught by Sugiura (Abstract of Sugiura).  Regarding the recitation in claim 1 that the opening is filled up with the sputtered layer, the metal layer #3 in Sugiura is formed to a thickness of up to 0.5 mm ([0030] of Sugiura) on an uneven surface of the base layer comprising indentations or openings having a depth of 0.3-1.5 mm (FIGS. 3-4, [0052] of Sugiura).  Sugiura therefore discloses a metal layers which would completely fill the indentations on the uneven surface of the base layer (e.g., opening depth of 0.3-0.49 mm and metal thickness of 0.5 mm) which would render filling up the openings obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 3, Yu discloses that the step of forming the at least one opening comprises: providing a laser engraving device, the laser engraving device laser-engraving the light- transmitting element to form the at least one opening that runs through the at least part of the light-transmitting element the opening ([0043] of Yu, engraving mark #4 formed using laser engraving with a laser head).
Regarding claim 9, Wu discloses that the step of forming the at least one opening is before or after the step of forming the sputtering layer (FIG. 3A, [0043] of Wu, sputtered diffusion layer formed in openings; openings are therefore formed before forming the sputtering layer).
Regarding claim 15, Wu discloses that the sputtering layer is a linear strip, and the light-transmitting element is disposed around the sputtering layer (FIGS. 3A, 7A, [0048] of Wu, diffusion layer #120 formed in pattern consisting of linear strips forming emblem with light transmitting element disposed therearound).
Claims 2, 4-7, 10 and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu and Sugiura as applied to claim 1 above and further in view of Ostrander et al. (U.S. Patent Application Publication No. 2013/0196089 A1, cited in previous Office Action).
Regarding claim 2, Yu discloses that the step of forming the light-transmitting element comprises: providing a light-transmitting adhesive film ([0009] of Yu, light-transmitting adhesive film), wherein the light-transmitting adhesive film comprises a printing layer printed and coated by a printing device on a light-transmitting substrate ([0011] of Yu, adhesive film includes a main body layer and a transparent protective layer; [0016] of Yu, ink layer may be transferred or silk-screened on the transparent protective layer).  Neither Yu nor Wu, however, disclose providing a mask plastic layer, and adhering the mask plastic layer to the light- transmitting adhesive film, wherein the printing layer is sandwiched between the light- transmitting adhesive film and the mask plastic layer, and the at least one opening comprises a first opening running through at least the mask plastic layer.  Ostrander, however, discloses a method of forming an automobile emblem comprising a vacuum metallized layer selectively formed on portions of a light-transmitting substrate ([0022]-[0024] of Ostrander, vacuum metalized aluminum formed on portions of transparent or translucent second element #28).  According to Ostrander, the method of selectively depositing the metallized layer comprises covering selected portions of the light-transmitting substrate (i.e., second element #28) with a mask #60 and vacuum metallizing the coating onto the exposed portions of the light-transmitting substrate (FIG. 3, [0037], [0040] of Ostrander).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a masking process as disclosed by Ostrander to selectively form the sputtered diffusion layer in the openings in the modified process.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  The mask in the modified process would necessarily have an opening running therethrough in order to expose the underlying substrate for sputtering (FIG. 4A of Ostrander).
Regarding claim 4, Ostrander discloses removing the mask plastic layer after performing the sputtering process ([0042] of Ostrander, mask #60 removed after metalizing).
Regarding claim 5, Yu discloses that the at least one opening further comprises a second opening that further runs through the printing layer (FIG. 4, [0057] of Yu, engraving mark #4 penetrates base material layer #6 and the ink layer #5).
Regarding claim 6, Yu discloses providing a vacuum-forming mold, and putting the light-transmitting adhesive film in a vacuum-forming mold cavity of the vacuum-forming mold, wherein the vacuum-forming mold vacuum-forms the light-transmitting adhesive film in the vacuum-forming mold cavity ([0048] of Yu, plastic film substrate placed in cavity of blister mold and vacuum formed).  Yu does not specifically disclose that the printing layer is formed on the light-transmitting adhesive film after the light-transmitting adhesive film is vacuum-formed.  As set forth in the MPEP, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).
Regarding claim 7, Yu discloses providing a trimming unit, the trimming unit trimming the light-transmitting adhesive film vacuum-formed by the vacuum-forming mold ([0050]-[0052] of Yu).  Yu does not specifically disclose the printing layer being formed on the light- transmitting adhesive film after the light-transmitting adhesive film is trimmed by the trimming unit.  As set forth in the MPEP, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).
Regarding claim 10, Yu discloses providing an injection molding mold ([0041] of Yu provide an injection mold), and putting the ornament unit in an injection molding mold cavity of the injection molding mold ([0041] of Yu, plastic film part #1 including ink layer placed in cavity of injection mold), the injection molding mold injection- molding a light-transmitting plastic member on the ornament unit, the light-transmitting plastic member covering the printing layer and the sputtering layer ([0041] of Yu, molten plastic injected into mold cavity to form plastic layer; engraved logo #4 covered by plastic layer; plastic layer would necessarily cover sputtered layer in modified process since sputtered diffusion layer formed in openings forming logo).  While Yu does not specifically disclose that the plastic member is light-transmitting, Yu discloses that light passes through the engraved logo of the decoration to decorate the car at night ([0025] of Yu).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a light-transmitting plastic member in order to allow light to pass through the plastic member to decorate the car at night as disclosed by Yu ([0025] of Yu).
Regarding claim 17, Yu discloses that the light-transmitting plastic member is made of a transparent plastic material ([0044] of Yu, transparent protective layer #3 made of transparent PMMA or PC).
Regarding claim 18, Yu discloses that the light-transmitting adhesive film is made of a polymethyl methacrylate plastic material or a polyethylene terephthalate plastic material, or made by co-pressing a polymethyl methacrylate plastic layer and an acrylonitrile butadiene styrene plastic layer or co-pressing a polymethyl methacrylate plastic layer and a polycarbonate plastic layer ([0044] of Yu, transparent protective layer #3 made of transparent PMMA; claim only requires one of the recited plastic layer types).
Regarding claim 19, Yu discloses that the light-transmitting adhesive film is made of a fully transparent plastic material or a translucent plastic material; or a semi-permeable oil layer is further formed between the light-transmitting adhesive film and the printing layer ([0044] of Yu, transparent protective layer #3 made of transparent PMMA which is a fully transparent plastic material; claim only requires one of the recited alternatives).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over either of Yu in view of Wu and Sugiura or Sanahuja Clot in view of Sugiura as applied to claim 1 above and further in view of Hall et al. (U.S. Patent Application Publication No. 2017/0015802 A1, cited in previous Office Action).
Regarding claim 16, Neither Wu nor Sanahuja Clot specifically disclose that the sputtering device sputters the sputtering layer in a vacuum state.  Hall, however, discloses decorative coatings for plastic substrates which can be used as a decorative badge for an automobile (Abstract, [0123] of Hall).  According to Hall, the coatings can be applied via any suitable vacuum deposition system including sputter deposition ([0031] of Hall).  According to Hall, use of a vacuum sputter apparatus provides a more uniform deposition of the coating onto a substrate having a complex geometry ([0115] of Hall).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a vacuum sputter apparatus to deposit the diffusion layer in the method of Yu in view of Wu or in the method of Sanahuja Clot.  One of skill in the art would have been motivated to do so in order to provide a more uniform deposition of the coating onto a substrate having a complex geometry as taught by Hall ([0115] of Hall).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Wu and Sugiura as applied to claim 1 above and further in view of Piermatteo et al. (U.S. Patent Application Publication No. 2020/0173616 A1, cited in previous Office Action).
Regarding claim 20, Yu discloses providing an anti-impact layer on the printing layer, the anti-impact layer comprising transparent polycarbonate (FIG. 3, [0054] of Yu, base material layer #6 made of PC plastic; base material layer would necessarily provide some impact-resistance and can therefore be considered an ani-impact layer) but does not specifically disclose that the base material includes an “astigmatism powder”.  Piermatteo, however, discloses lighting elements comprising polycarbonate and a light source for shining through the element which can be used as decorative elements or covers in the automotive sector and which may include printed logos ([0001], [0010] of Piermatteo).  Piermatteo discloses that the polycarbonate material may include various additives, including optical brighteners and scattering agents ([0182], [0184] of Piermatteo).  According to Piermatteo, use of these additives produces a material with a desired visual appearance and gloss effect ([0178] of Piermatteo).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add optical brighteners and/or scattering agents to the polycarbonate of the base material layer in the modified process.  One of skill in the art would have been motivated to do so in order to produce an automobile ornament with a desired visual appearance and gloss effect as taught by Piermatteo ([0178] of Piermatteo).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanahuja Clot in view of Sugiura as applied to claim 11 above and further in view of Liu et al. (Chinese Patent Publication No. CN 110481455 A, machine language translation provided in previous Office Action and cited below).
Regarding claim 12, Sanahuja Clot does not specifically disclose that: the light-emitting member is adhered to the other side of the light-transmitting plastic member away from the sputtering layer by a double-sided tape or glue; or the light-emitting member is detachably fixed to the other side of the light-transmitting plastic member away from the sputtering layer by a fastener.  Liu, however, discloses a light emitting logo assembly for an automobile ([0005] of Liu) comprising a transparent panel and a PCB light board module including LED lamps mounted behind the panel using a double-sided adhesive tape.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to mount the light-emitting member to the other side of the transparent substrate #18 in the method of Sanahuja Clot using a double-sided adhesive tape since Liu establishes that it was known to use such methods for mounting light sources of illuminated vehicle emblems.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanahuja Clot in view of Sugiura and Liu as applied to claim 12 above and further in view of Veenstra et al. (U.S. Patent Application Publication No. 2009/0154182 A1, cited in previous Office Action) or Nam et al. (Korean Patent Publication No. KR 101328459 B1, machine language translation provided in previous Office Action and cited below).
Regarding claim 13, Liu discloses providing a flexible circuit board ([0010] of Liu, PCB light board; PCB of Liu would necessarily have some flexibility and is therefore “flexible”), the light-emitting member being disposed on and electrically connected to the flexible circuit board ([0010] of Liu, PCB light board includes LED lamps; LED lamps would necessarily be electrically connected to the PCB board in order to provide power to the lamps) but neither Sanahuja Clot or Liu disclose that the light-transmitting plastic member being coated on an outer side of the light-emitting member and an outer side of the flexible circuit board by injection molding.  Moreover, Sanahuja Clot discloses injection molding the intermediate substrate #18 ([0024] of Sanahuja Clot) and coupling a light source #11 to the substrate (FIGS. 2-3 of Sanahuja Clot) but does not specifically disclose coating the substrate #18 on the light source by injection molding.  Veenstra, however, discloses a method of over-molding a circuit board including LEDs to encapsulate the electrical components using an injection molding process ([0057] of Veenstra).  According to Veenstra, by encapsulating the PCBs and other electrical components, these internal components are sealed and not exposed to atmospheric moisture and other elements ([0062] of Veenstra).  Nam similarly discloses encapsulating an LED assembly for an illuminated emblem of a vehicle to prevent degradation due to moisture (Abstract, FIG. 5 of Nam).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to coat the light-transmitting plastic member (i.e., intermediate substrate #18 of Sanahuja Clot) on an outer side of the light-emitting member and an outer side of the flexible circuit board by injection molding in the modified process.  One of skill in the art would have been motivated to do so in order to encapsulate the electrical components in order to prevent degradation due to moisture as taught by Veenstra or Nam (Abstract, FIG. 5 of Nam).
Allowable Subject Matter
Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the closest prior art is also to Yu.  Yu discloses a light-transmitting plastic member comprising a blind slot concavely formed on the other side of the light-transmitting plastic member away from the sputtering layer (FIG. 3 of Yu, concave portion on bottom of film member #1).  Neither Yu nor any of the other references of record, however, teach or reasonably suggest a method as recited in claim 14 wherein a clamping slot is concavely disposed on a sidewall of the blind slot, a conductive substrate having the light-emitting member disposed thereon is housed in the blind slot and the conductive substrate is provided with a clamping protrusion extending into the clamping slot.  
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that neither Sanahuja Clot nor Wu disclose filling up the at least one opening with the sputtering layer (pp. 13-14 of the amendment).  The Office Action, however, is relying upon the newly cited Sugiura reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746